Citation Nr: 1611037	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  10-19 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's thoracic spine degenerative disc disease and low back pain syndrome for the period prior to September 25, 2008.  

2.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's thoracic spine degenerative disc disease and low back pain syndrome for the period from September 25, 2008, to November 29, 2015.  

3.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's thoracic spine degenerative disc disease and low back pain syndrome for the period on and after November 30, 2015.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from August 1980 to March 1981 and from June 1984 to March 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Montgomery, Alabama, Regional Office (RO) which, in pertinent part, denied an increased disability evaluation for the Veteran's thoracic spine degenerative disc disease and low back pain syndrome.  In March 2010, the RO increased the evaluation for the Veteran's thoracolumbar spine disorder from 10 to 20 percent and effectuated the award as of September 25, 2008.  In December 2015, the RO increased the evaluation for the Veteran's thoracolumbar spine disorder from 20 to 40 percent; granted a separate 20 percent evaluation for the Veteran right lower extremity radiculopathy under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520; and effectuated the awards as of November 30, 2015.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  Prior to September 25, 2008, the Veteran's thoracolumbar spine disorder was manifested by no more than thoracic spine degenerative disc disease; lumbar spine degenerative changes; recurrent severe "stabbing" mid-back pain with radiation into the right buttock; a functional range of motion of the thoracolumbar spine of flexion to 56 degrees, extension to 10 degrees, right lateral extension to 25 degrees, left lateral extension to 16 degrees, and bilateral lateral rotation to 22 degrees; right thoracic sacrospinalis muscle pain and tenderness; bilateral absent knee jerks; bilateral 1+ ankle jerks; no lower extremity numbness, paresthesias, or weakness; and no incapacitating episodes.  

2.  During the period from September 25, 2008 to November 29, 2015, the Veteran's thoracolumbar spine disorder was manifested by no more than thoracic spine degenerative disc disease; lumbar spine degenerative changes; recurrent low back pain with radiation into the right toes; a functional range of motion of the thoracolumbar spine of flexion to 0 degrees; extension to 4 degrees, right lateral flexion to 11 degrees, left lateral flexion to 18 degrees, right lateral rotation to 9 degrees, and left lateral rotation to 5 degrees; thoracic sacrospinalis pain, tenderness, and guarding; right lower extremity paresthesias and numbness; and no incapacitating episodes.  

3.  During the period from September 25, 2008 to November 29, 2015, the Veteran's wholly sensory right lower extremity neurological symptomatology was consistent with moderate incomplete right sciatic nerve paralysis.  

4.  On and after November 30, 2015, the Veteran's thoracolumbar spine disorder has been found to be productive of no more than thoracic spine degenerative disc disease; lumbar spine degenerative changes; chronic low back pain with radiation into the right toes; a thoracolumbar spine functional range of motion of flexion to 30 degrees, extension to 5 degrees, right lateral flexion to 10 degrees, left lateral flexion to 20 degrees, and bilateral lateral rotation to 10 degrees with pain and associated marked guarding; and no incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for the Veteran's thoracic spine degenerative joint disease and low back pain syndrome for the period prior to September 25, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2015).  

2.  The criteria for a 40 percent evaluation for the Veteran's thoracic spine degenerative joint disease and low back pain syndrome for the period from September 25, 2008, to November 29, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2015).  

3.  The criteria for a separate 20 percent evaluation for the Veteran's right lower extremity radiculopathy for the period from September 25, 2008, to November 29, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.20, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2015).  

4.  The criteria for an evaluation in excess of 40 percent evaluation for the Veteran's thoracic spine degenerative joint disease and low back pain syndrome for the period on and after November 30, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

VA has issued several VCAA notices to the Veteran including a March 2008 notice which informed her of the evidence generally needed to support a claim for an increased evaluation and the assignment of an effective date for such an award; what actions she needed to undertake; and how VA would assist her in developing her claim.  The March 2008 VCAA notice was issued to the Veteran prior to the November 2008 rating decision from which the instant appeal arises.  The issue was readjudicated in the March 2010 statement of the case (SOC) and the December 2015 supplemental statement of the case (SSOC).  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded multiple VA spine examinations.  The examination reports are of record.  To that end, when VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that all relevant records were reviewed and the questions posed were answered.  The Veteran requested and was scheduled for a March 2010 hearing before a VA Decision Review Officer (DRO).  She subsequently withdrew her hearing request.  

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  



II.  Thoracolumbar Spine Disorder

The Veteran asserts that higher evaluations are warranted for her thoracolumbar spine disorder as the disability is manifested by significant pain and associated functional impairment which severely interferes with both her vocational and her daily activities.  

The Veteran's service treatment records reflect that she injured her thoracic and lumbar spinal segments while moving bunk beds during active service.  The report of a June 1995 VA spine examination states that the Veteran exhibited thoracic spine degenerative disc disease on X-ray studies.  An impression of "chronic and mid-low back pain syndrome-history of injury" was advanced.  In September 1995, the RO established service connection for thoracic spine degenerative disc disease and low back pain syndrome; assigned a 10 percent evaluation for that disability; and effectuated the award as of May 11, 1995.  

In March 2010, the RO increased the evaluation for the Veteran's thoracolumbar spine disorder from 10 to 20 percent and effectuated the award as of September 25, 2008.  In December 2015, the RO increased the evaluation for the Veteran's thoracolumbar spine disorder from 20 to 40 percent; assigned a separate 20 percent evaluation for right lower extremity radiculopathy under 38 C.F.R. § 4.124a, Diagnostic Code 8520; and effectuated the awards as of November 30, 2015.  

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Low back pain syndrome is not specifically addressed by the Schedule for Rating Disabilities.  In such situations, it is permissible to evaluate the Veteran's service-connected disability under provisions of the rating schedule which pertain to a closely-related disease or injury which is analogous in terms of the function affected, anatomical localization and symptomatology.  38 C.F.R. § 4.20.  The Board finds that low back pain syndrome is most closely analogous to lumbosacral strain in terms of their resulting disability pictures.  Lumbosacral strain is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R.§ 4.25.  

The General Rating Formula for Diseases and Injuries of the Spine directs that a 10 percent evaluation is warranted where there is either forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires either forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation requires forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation will be assigned for either unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation requires incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent evaluation requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  

Associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.  

For VA compensation purposes, normal motion of the thoracolumbar spine is forward flexion from 0 to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from 0 to 30 degrees, and left and right lateral rotation from 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a.  

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of either lower extremity.  A 20 percent evaluation requires moderate incomplete paralysis.  A 40 percent evaluation requires moderately severe incomplete paralysis.  The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the evaluation should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  


A.  Period Prior to September 25, 2008

In her November 2007 claim for an increased evaluation, the Veteran reported that she experienced progressive chronic back pain which occasionally prevented her from getting out of bed and necessitated the use of "pain killing" medication.  

At an April 2008 VA spine examination, the Veteran complained of chronic severe "stabbing" mid-back pain with radiation into her right buttock which prevented her from performing all lifting activities.  She reported that she was employed by the Social Security Administration (SSA) and had lost no time from work.  The Veteran was observed to walk with an antalgic gait.  The examiner erroneously stated both that the examination was not being conducted for intervertebral syndrome (degenerative disc disease) and there was no radiating spinal pain.  On examination of the thoracolumbar spine, the Veteran exhibited a range of motion of flexion to 74 degrees with pain at 56 degrees, extension to 12 degrees with pain at 10 degrees, right lateral extension to 25 degrees with pain, left lateral extension to 16 degrees with pain, right lateral rotation to 24 degrees with pain at 22 degrees, and left lateral rotation to 22 degrees with pain; right thoracic sacrospinalis muscle pain and tenderness; absent knee jerks, bilaterally; and 1+ ankle jerks, bilaterally; and no lower extremity numbness, paresthesias, or weakness.  Contemporaneous X-ray studies of the spine revealed discogenic degenerative changes throughout the thoracic spine and lumbar spine degenerative changes.  The Veteran was diagnosed with thoracic spine degenerative disc disease and "minimal lumbar spine arthrosis."  

A June 2008 VA treatment record states that the Veteran complained of chronic low back pain.  She presented a history of having dropped a gallon of milk while walking due to her back pain.  

Prior to September 25, 2008, the Veteran's thoracolumbar spine disorder was manifested by no more than thoracic spine degenerative disc disease; lumbar spine degenerative changes; chronic severe "stabbing" mid-back pain with radiation into the right buttock; a functional limitation of motion of the thoracolumbar spine of flexion to 56 degrees, extension to 10 degrees, right lateral extension to 25 degrees, left lateral extension to 16 degrees, and bilateral lateral rotation to 22 degrees; right thoracic sacrospinalis muscle pain and tenderness; bilateral absent knee jerks; bilateral 1+ ankle jerks; no lower extremity numbness, paresthesias, or weakness; and no incapacitating episodes.  The functional limitation of thoracolumbar spine flexion to a point less than 60 degrees warrants assignment of at least a 20 percent evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.  There is no evidence of either objective or functional limitation of forward flexion to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; any incapacitating episodes, or recurrent lower extremity neurological impairment during the relevant time period.  

Given such findings, the Board concludes that a 20 percent evaluation and no higher is warranted for the Veteran's thoracolumbar spine disability for the period prior to September 25, 2008.  38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243.  

B.  Period from September 25, 2008, to November 29, 2015

VA clinical documentation dated September 25. 2008, states that the Veteran complained of back pain after "being manhandled by a police officer."  Treating VA medical personnel observed thoracolumbar spine flexion to 60 degrees; left mid-back tenderness; and no sciatica.  

A December 2008 VA treatment record conveys that the Veteran complained of progressive low back pain which radiated down both her legs and lower extremity numbness.  She reported that it took "her about 2-3 hours before she can move" adequately in the mornings and her prescribed medications made her "sleepy so she has to defer taking them when she works."   An assessment of "chronic low back pain worse over last 2 or 3 weeks with radiation of pain and numbness to lower extremities" was advanced.  

A July 2009 VA pain medicine evaluation relates that the Veteran complained of progressive low back pain which radiated into her right lower extremity and was exacerbated by activity, lifting, bending, and standing.  She stated that her low back pain moderately affected her work and severely impacted her ability to walk, to do household chores, and to sleep.  The Veteran was observed to stand with her lumbar spine slightly flexed and to have a slow antalgic gait with favoring of the right lower extremity.  On examination of the thoracolumbar spine, the Veteran exhibited "very limited [range of motion] all planes lumbar [secondary] to pain guarding."  Impressions of "chronic low back pain and "spondylosis with radicular [symptoms right lower extremity] to foot" were advanced.  

A September 2009 VA pain medicine evaluation states that the Veteran complained of progressive low back pain which radiated into her right lower extremity and had been exacerbated by a recent fall.  Impressions of "chronic low back pain" and "spondylosis with radicular [symptoms right lower extremity] to foot" were advanced.  

In a September 2009 written statement, the Veteran reported that her back pain had increased in severity; radiated down her right leg; and necessitated the use of Oxycodone, a back brace, and prescribed physical therapy.  She stated that her recurrent back pain severely limited her physical and vocational activities as her prescribed medication left her "drowsy and unable to function to my full capacity."  

A February 2010 VA physical therapy treatment record states that the Veteran complained of progressive low back pain with radiation into the lower extremities.  Treating VA medical personnel reported that the Veteran had a range of motion of the lumbar spine of extension to 5 degrees, right side bending to 7 degrees, left side bending to 10 degrees, and rotation to 25 degrees, bilaterally.  The Veteran was observed to be unable to flex her lumbar spine.  

At a March 2010 VA spine examination, the Veteran complained of increased low back pain which radiated down her right lower extremity to her right toe and right lower extremity numbness and tingling.  She reported that she was unable to walk more than a few yards and used a back brace and TENS unit.  The Veteran stated that she was currently employed as a SSA clerk and had lost no time from work.  The examiner observed that the Veteran had a normal gait.  On examination of the thoracolumbar spine, the Veteran exhibited a range of motion of flexion to 34 degrees, extension to 4 degrees, right lateral flexion to 11 degrees, left lateral flexion to 18 degrees, right lateral rotation to 9 degrees, and left lateral rotation to 5 degrees with pain; thoracic sacrospinalis pain, tenderness, and guarding; normal lower extremity sensation and muscle strength; 1+ knee jerks; and 2+ ankle jerks.  The examiner noted that the Veteran could not complete more than one repetition of any thoracolumbar movement due to "acute onset severe pain" and became tearful during range of motion testing.  The Veteran was diagnosed with lumbar spine degenerative disc disease and degenerative arthrosis.  The examiner commented that the Veteran's thoracolumbar spine disorder prevented her from exercising; severely affected her ability to do chores; and moderately affected her ability to bath and dress herself.  

In her May 2010 Appeal to the Board (VA Form 9), the Veteran advanced that her thoracolumbar disorder was "severe to the point of incapacitation and greatly affects my ability to live a normal life and to provide for my family as it greatly threatens my future ability to maintain my level of employment because of the severity of my back pain leaves me unable to function at times at a level to maintain my employment."  

The report of a June 2010 VA psychiatric examination notes that the Veteran reported that: her "back does not let her do much [as] chronic pain has significantly curtailed her own activities and her ability to do anything with her children;" "she goes to work and comes home;" and "she stays to herself and sleeps a lot."  

A November 2010 VA pain management clinic treatment record indicates that the Veteran complained of chronic low back pain which radiated to her right foot and right lower extremity numbness and weakness.  She reported that she was currently working full time and had lost 20 days from work due to her back.  The Veteran was diagnosed with chronic low back pain and "spondylosis with radicular [symptoms right lower extremity]."  

A June 2011 VA pain management clinic treatment record states that the Veteran reported progressive low back pain with radiation to the right lower extremity and right lower extremity numbness and tingling.  The Veteran was diagnosed with chronic low back pain and "spondylosis with radicular [symptoms right lower extremity]."  

VA clinical documentation dated in April 2012 reports that the Veteran complained of progressive low back pain with right lower extremity radiculopathy.  The Veteran was observed to walk with antalgic gait and a straight cane and to exhibit severe pain with lumber spine motion.  

An April 2013 VA rehabilitation medicine treatment record conveys that the Veteran complained of chronic back pain which radiated down the right lower extremity to the toes and right lower extremity paresthesias and "pins/needles" sensation.  On examination, the Veteran exhibited mild kyphosis of the spine; lumbosacral spine range of motion with "relatively preserved" flexion and "limited" extension.  

A December 2013 VA pain management clinic treatment record states that the Veteran complained of progressive low back pain with radiation to the right lower extremity and right lower extremity numbness and tingling.  She stated that her low back pain had been exacerbated by a recent motor vehicle accident.  

During the period from September 25, 2008 to November 29, 2015, the Veteran's thoracolumbar spine disorder was productive of no more than thoracic spine degenerative disc disease; lumbar spine degenerative changes; chronic low back pain with radiation into the right toes; a functional range of motion of the thoracolumbar spine of flexion to 0 degrees; extension to 4 degrees, right lateral flexion to 11 degrees, left lateral flexion to 18 degrees, right lateral rotation to 9 degrees, and left lateral rotation to 5 degrees with pain; thoracic sacrospinalis pain, tenderness, and guarding; moderate incomplete right sciatic nerve paralysis with right lower extremity paresthesias and numbness; and no incapacitating episodes.  Such findings merit assignment of both at least a 40 percent evaluation under the provisions of Diagnostic Codes 5237, 5243 and a separate 20 percent evaluation under the provisions of Diagnostic Code 8520.  There is no evidence of either unfavorable ankylosis of the entire thoracolumbar spine; incapacitating episodes; or more than wholly sensory impairment of the right lower extremity during the relevant time period.  

The Board concludes that the record supports assignment of both a 40 percent evaluation under the provisions of Diagnostic Codes 5237, 5237and a separate 20 percent evaluation under the provisions of Diagnostic Code 8520 for the Veteran's thoracolumbar spine disability for the period from September 25, 2008, to November 29, 2015.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes 5237, 5243, 8520.  

C.  Period On and After November 30, 2015

At a November 30, 2015, VA spine examination, the Veteran complained of chronic low back pain which radiated into her right lower extremity and right lower extremity numbness and tingling.  She stated that she was unable to walk for more than a "few yards" or to stand for more than 10 minutes without sitting down.  The Veteran was observed to have an antalgic gait and to constantly use both a back brace and a cane.  On examination of the thoracolumbar spine, the Veteran exhibited a range of motion of flexion to 30 degrees, extension to 5 degrees, right lateral flexion to 10 degrees, left lateral flexion to 20 degrees, and lateral rotation to 10 degrees, bilaterally, with pain and marked guarding; and tenderness over the lumbar spine.  The Veteran was diagnosed with thoracic spine degenerative disc disease.  The examiner concluded that the Veteran's thoracolumbar spine disability did not impact her ability to work.  

On and after November 30, 2015, the Veteran's thoracolumbar spine disorder has been shown to be productive of no more than thoracic spine degenerative disc disease; lumbar spine degenerative changes; chronic low back pain with radiation into the right toes; a functional thoracolumbar spine range of motion of flexion to 30 degrees, extension to 5 degrees, right lateral flexion to 10 degrees, left lateral flexion to 20 degrees, and bilateral lateral rotation to 10 degrees with pain and marked guarding; and no incapacitating episodes.  Such findings clearly merit the current 40 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.  In the absence of thoracolumbar ankylosis or incapacitating episodes, the Board finds that the current 40 percent evaluation and no higher is warranted for the Veteran's thoracolumbar spine disorder for the period on and after November 30, 2015.  

The Board observes that the Veteran did not express disagreement with the RO's assignment of a 20 percent evaluation for her right lower extremity radiculopathy under 38 C.F.R. § 4.12a, Diagnostic Code 8520 during the relevant time period.  Absent such disagreement, the Board concludes that the Veteran is satisfied with that evaluation.  

D.  Extra-schedular Consideration

The Board has evaluated whether the Veteran's claim for an increased evaluation for her thoracolumbar spine disorder should be referred for consideration of extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  
A veteran may also be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities when the combined effect is exceptional and not captured by schedular evaluations.  Referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) is to be considered when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular evaluations for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Initially, the Board finds that the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of the Veteran's multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluations inadequate.  A comparison between the level of severity and symptomatology of the Veteran's thoracic spine degenerative disc disease and low back pain syndrome during all relevant periods with the established criteria found in 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5237, 5243, 8520 reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  The diagnostic criteria convey that evaluations will be assigned for spine disabilities based upon functional spinal limitation of motion and other symptomatology specific to thoracolumbar spine degenerative disc disease and lumbar spine pain syndrome.  The Veteran's thoracolumbar spine disability picture has been shown to encompass significant functional limit ation of motion which falls squarely within the diagnostic criteria for a 20 percent evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 for the period prior to September 25, 2008, and for both a 40 percent evaluation and a separate 20 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for the period on and after September 25, 2008.  Therefore, the Board determines that referral of the Veteran's claim for higher evaluations for her thoracic spine degenerative disc disease and low back pain syndrome for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.  

E.  Total Rating for Compensation purposes Based on Individual Unemployability.  

A claim for entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased evaluation issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As indicated above, the evidence associated with the record shows that the Veteran has reported that she remained gainfully employed during all relevant time periods.  Therefore, the Board finds that a claim for a TDIU is not raised by the record.  


ORDER

A 20 percent evaluation for the Veteran's thoracic spine degenerative joint disease and low back pain syndrome for the period prior to September 25, 2008, is granted subject to the law and regulations pertaining to monetary benefits.  

A 40 percent evaluation for the Veteran's thoracic spine degenerative joint disease and low back pain syndrome for the period from September 25, 2008, to November 29, 2015, is granted subject  to the law and regulations pertaining to monetary benefits.  

A separate 20 percent evaluation under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 for the Veteran's right lower extremity radiculopathy for the period from September 25, 2008, to November 29, 2015, is granted subject to the law and regulations pertaining to monetary benefits.  

An evaluation in excess of 40 percent for the Veteran's thoracic spine degenerative joint disease and low back pain syndrome for the period on and after November 30, 2015, is denied.  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


